Title: To George Washington from Francisco Rendón, 30 September 1780
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia Septr 30th 1780.
                        
                        Under date of the 29th July Last I had the honor to write your Excy acquainting you with the honorable
                            Comision, which the Govor and Captn General of Havana has favor me with proceeding from the Demise of my Chief Don Juan de
                            Miralles, when I convey’d a Letter which that General had sent me for your Excy and another from Mrs Miralles; I have not
                            had an account from your Excy of their receival to acquaint the said Govor of their being got to hand: with that motive
                            and in case they have been miscarry’d: I take the Liberty to Convey by this opportunity the Duplicates I have received by
                            a Vessell arrived to this Port the 27th Inst. and likewise Duplicate of my Letter, that Your Excy be acquainted with every
                            thing; and with the answer which you’ll be pleas’d to favor me with. I will acquaint the abovementioned Governor and
                            Captain General.
                        By the Same Vessell I have received a Private Letter in which I’am acquainted with the Operations which are
                            to be performed by the Arms of the King my Master, against the Places in posetion of the Enemy, on the Southern parts of
                            this Continent, of which I send your Excellency an Extract, to the end that your Excellency may adopt the most Convenient
                            dispositions to Coad-Aid to the acquisition of the best Exit to the Common Cause which they defend, of
                            so much Importance to the felicity of these United States, and in Case that the Concequences shoud require it and that Your
                            Excy has any Important matter to comunicate to the Said Governor of Havana that may Contribute to the good end, I shall
                            immediatedly on my being acquainted Charter a Vessell to go on that purpose on which your Excy may rely, and that I remain
                            with the greatest respect—Sir Your Excy’s most obedt and most Hble Servt
                        
                            Francisco Rendon
                        
                     Enclosure
                                                
                            
                                
                                    10 September 1780
                                
                            
                            Extract of a Letter wrote to Don Franco Rendon dated at the Havannah the 10th Septr 1780
                            Private
                            Don Bernardo de Galvez General of the Spanish Forces in the Province of Luiciana arrived here the 2d
                                August Ultimo with the pretence of taking Troops and Ships, and direct his Operations to the Conquest of Pansacola,
                                with which Object, he is to sail from this Port between the 15th and 20th Inst. with a Fleet Composed of Six Ships of
                                the Line and above four thousand Troops: Strength which leave hopes of the probability of the
                                Conquest.
                            The Expedition which is to go against St Augustin of Florida is going to be immediatedly determined, this
                                will be Commanded by the Lieutt General Mr de Narra who has arrived at this Port with Ten thousand Troops and Twelve
                                Ships of the Line under the Command of Mr Solano.
                        
                        
                    